      Case 4:18-cv-00367-MW-CAS Document 22 Filed 10/15/18 Page 1 of 4



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION
                      CASE No. 4:18-CV-00367-MW-CAS

LORINE GAINES,

      Plaintiff,

vs.

JULIE JONES, KEVIN D. JORDAN
and CORIZON HEALTH, INC.,

      Defendants.
                                         /

       DEFENDANT CORIZON HEALTH, INC.’S CERTIFICATE OF
             INTERESTED PERSONS AND CORPORATE
                   DISCLOSURE STATEMENT

      Defendant Corizon Health, Inc. (“Corizon”) pursuant to Rule 7.1 of the

Federal Rules of Civil Procedure, files this Certificate of Interested Persons and

Corporate Disclosure Statement as follows:

      1.     The name of each person, attorney, association of persons, firm, law

firm, partnership, and corporation that has or may have an interest in the outcome

of this action – including subsidiaries, conglomerates, affiliates, parent

corporations, publicly-traded companies that own 10% or more of a party’s stock,

and all other identifiable legal entities related to any party in this case.

      (a)    Lorine Gaines, Plaintiff;

      (b)    Julie Jones, Defendant;
            Case 4:18-cv-00367-MW-CAS Document 22 Filed 10/15/18 Page 2 of 4



            (c)      Kevin D. Jordan, Defendant;

            (d)      Corizon Health, Inc., Defendant, which is a wholly owned subsidiary

                     of Valitás Holdings, Inc., which is privately held;

            (e)      Masimba M. Mutamba, Counsel for Plaintiff;

            (f)      Sabarish P. Neelakanta, Counsel for Plaintiff;

            (g)      Human Rights Defense Center, 1013 Lucerne Avenue, 2nd Floor, Lake

                     Worth, FL 33460, Counsel for Plaintiff;

            (h)      Joel Steven Carter, Counsel for Defendants Jones and Jordan;

            (i)      Miriam R. Coles, Counsel for Defendants Jones and Jordan;

            (j)      Henry Buchanan, P.A., 2508 Barrington Circle, Tallahassee, FL

                     32308, Counsel for Defendants Jones and Jordan;

            (k)      Gregg A. Toomey, Counsel for Defendant Corizon;

            (l)      The Toomey Law Firm, 1625 Hendry Street, Suite 203, Fort Myers,

                     FL 33901, Counsel for Defendant Corizon.

            2.       The name of every other entity whose publicly-traded stock, equity, or

    debt may be substantially affected by the outcome of the proceedings:

            None.

            3.       The name of every other entity which is likely to be an active

    participant in the proceedings including the debtor and members of the creditors’

    committee (or twenty largest unsecured creditors) in bankruptcy cases:


The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          2
            Case 4:18-cv-00367-MW-CAS Document 22 Filed 10/15/18 Page 3 of 4



            None.

            4.       The name of each victim (individual or corporate) of civil and

    criminal conduct alleged to be wrongful, including every person who may be

    entitled to restitution:

            None.

            I hereby certify that we are unaware of any actual or potential conflict of

    interest involving the district judge and magistrate assigned to this case, and will

    immediately notify the Court in writing on learning of any such conflict. I further

    certify that I have inserted “None” if there are no actual or potential conflicts of

    interest.



                                                      By:        /s/ Gregg A. Toomey
                                                               Gregg A. Toomey
                                                               Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          3
            Case 4:18-cv-00367-MW-CAS Document 22 Filed 10/15/18 Page 4 of 4



                                         CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 15th day of October, 2018, I electronically
    filed the foregoing with the Clerk of the Court by using the CM/ECF System, and
    will send a copy of the foregoing via U.S. Mail and/or electronically to the
    following:

     Masimba M. Mutamba                                       Joel Steven Carter
     Sabarish P. Neelakanta                                   Miriam R. Coles
     Attorneys for Plaintiff                                  Attorneys for Defendants Jones and
     Human Rights Defense Center                              Jordan
     1013 Lucerne Avenue, 2nd Floor                           Henry Buchanan, P.A.
     Lake Worth, FL 33460                                     2508 Barrington Circle
     Phone: 561-360-2523                                      Tallahassee, FL 32308
     Fax: 866-735-7136                                        Phone: 850-222-2920
     Email: mmutamba@hrdc-law.org                             Fax: 850-224-0034
     sneelakanta@humanrightsdefensecenter                     Email: scarter@henryblaw.com
     .org                                                     mcoles@henryblaw.com

                                                              THE TOOMEYLAW FIRM LLC
                                                              Attorneys for Defendant Corizon
                                                              The Old Robb & Stucky Building
                                                              1625 Hendry Street, Suite 203
                                                              Fort Myers, FL 33901
                                                              Phone: 239-337-1630
                                                              Fax: 239-337-0307
                                                              Email: gat@thetoomeylawfirm.com
                                                              alr@thetoomeylawfirm.com
                                                              hms@thetoomeylawfirm.com

                                                              By:     /s/ Gregg A. Toomey
                                                                      Gregg A. Toomey
                                                                      Florida Bar No. 159689




The Toomey Law Firm LLC  The Old Robb & Stucky Building, Suite 203  1625 Hendry Street  Fort Myers, Florida 33901

                                                          4
